Title: To Benjamin Franklin from the Duchesse d’Enville, 22 May 1780
From: Enville, Marie-Louise-Nicole-Elisabeth de La Rochefoucauld, duchesse d’
To: Franklin, Benjamin


La Rocheguyon ce 22. mai 1780.
Le Séjour de M. votre petit fils à Genève, Monsieur, me fait espérer que les Citoyens de cette ville ont quelques droits à vos bontés; c’est dans cette Confiance que je vous les demande pour deux Jeunes gens que l’amour de la gloire et de la liberté font voler en Amérique: l’un se nomme Gallatin, il est âgé de 19. ans, fort instruit pour son âge, très sage jusques ici, et né avec des talens. Le second s’appelle Ser; ils ont fait un mystère à leurs parens du projet qu’ils vouloient éxécuter, on ignore par conséquent le lieu où ils débarqueront; on suppose qu’ils vont à Philadelphie ou à l’armée Continentale; c’est un de mes amis qui m’instruit de tout ce détail en me priant de vous engager a les recommander; je partagerai sa reconnoissance et vous prie, Monsieur, de ne point douter des sentimens avec lesquels J’ai l’honneur dêtre Votre très humble et très obéissante servante
Larochefoucauld D’ENVILLE
 
Addressed: A Monsieur / Monsieur franklin / A Pacy / près Paris.
Notation: La Rochefoucauld d’enville la Rocheguyon le 22 may 1780
